UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1427



ASUQUO E. ASANANSI,

                                              Plaintiff - Appellant,

          versus


RITE AID CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-00-1235-B)


Submitted:   December 23, 2002            Decided:   January 27, 2003


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fatai A. Suleman, Joseph M. Kum, AMOROW & KUM, P.A., Takoma Park,
Maryland, for Appellant. James A. Rothschild, Michael J. Carlson,
ANDERSON, COE & KING, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Asuquo E. Asanansi appeals the district court’s order granting

summary judgment to the Appellee on his race and national origin

discrimination claims under Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2002).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Asanansi v. Rite Aid Corp., No. CA-00-

1235-B (D. Md. Mar. 21, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2